Citation Nr: 9932310	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the RO denied service connection for a 
psychiatric condition, bipolar disorder previously claimed as 
anxiety diagnosed as major depression/generalized anxiety 
disorder.  The RO also granted an increased rating for status 
post fracture of the left distal radius with carpal tunnel 
syndrome and ulnar nerve neuropathy.  The veteran has 
perfected an appeal of the denial of service connection for 
the psychiatric disorder only.  

The Board notes service connection was previously denied for 
major depression/generalized anxiety disorder.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that "a claim based on the diagnosis 
of a new mental disorder ... states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement."  Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996).  


FINDING OF FACT

The claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as bipolar disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  



CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder claimed as bipolar disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders during the veteran's period of active 
duty.  

The transcript of a local RO hearing conducted in October 
1993 is of record.  The veteran testified that he did not 
have problems with anxiety prior to his tour of duty during 
Operation Desert Storm.  He was being treated for anxiety and 
insomnia at a VA facility at the time of the hearing.  He 
testified that a VA physician informed him his anxiety and 
problems with insomnia were the result of his duty during 
Desert Storm.  

VA outpatient treatment records have been associated with the 
claims file.  In September 1993, it was noted that the 
veteran had a history of anxiety.  No pertinent diagnosis was 
made.  In October 1993, it was noted that the veteran was 
taking anti-anxiety medication.  A history of anxiety was 
again noted in January 1994.  A history of depression was 
noted in February 1994.  

Private treatment records have been associated with the 
claims file.  On a medical examiner's report dated in March 
1992, it was noted that the veteran's nervous and mental 
systems were intact.  In January 1996, insomnia and "BDO" 
were included as assessments.  In July 1996, the veteran 
complained of anxiety attacks and trouble sleeping.  An 
assessment of "BDO" was made.  In September 1996, the 
veteran complained of insomnia.  No pertinent diagnosis was 
included.  

The report of a December 1993 VA mental disorders examination 
is of record.  The veteran reported that he was very 
depressed after he returned from Operation Desert Storm.  The 
pertinent diagnosis was major depression in partial remission 
and generalized anxiety.  The disorders were not linked to 
active duty.  

A letter dated in May 1994 included the notation that the RO 
contacted the VAMC in Tuskegee and was informed that that 
facility did not have any records pertaining to the veteran.  
The veteran was instructed to attempt to secure the records 
in question from Tuskegee.  In subsequent correspondence from 
the veteran's representative dated in May 1994, it was noted 
that the veteran was informed that his treatment records from 
VAMC Tuskegee were transferred to the VAMC in Montgomery 
Alabama.  

The report of a January 1997 VA joints examination included 
the notation that the veteran gave of history of post-
traumatic stress disorder and bipolar disorder.  No pertinent 
diagnosis was included on the examination report.  

The transcript of a hearing conducted by the undersigned 
member of the Board in August 1999 has been associated with 
the claims file.  The veteran testified that he first sought 
treatment for a mental disorder in November 1991 from a 
private physician.  He was treated at that time for attention 
deficit disorder.  In approximately February of 1992, he 
sought treatment from the VA facility located in Tuskegee, 
Alabama.  He alleged that he was treated there for post-
traumatic stress disorder.  He reported a VA physician 
diagnosed bipolar disorder.  

The veteran's spouse testified that she noticed a change in 
the veteran's behavior after his return Operation Desert 
Storm.  The veteran's spouse testified that the veteran's 
sister noticed a change in the veteran also.  The veteran's 
sister was reportedly a nurse practitioner.  The veteran 
testified that he first noticed his depression immediately 
after his return from active duty.  


Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if a psychosis was present to a compensable 
degree within a year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for an acquired psychiatric disorder claimed as 
bipolar disorder to be not well-grounded.  There were no 
complaints of, diagnosis of or treatment for mental disorders 
in the service medical records.  No abnormalities were noted 
on the service exit examination conducted in April 1991.  
There is no competent evidence of record demonstrating that 
the veteran had a psychosis to a compensable degree within 
one year of discharge.  

The veteran has claimed that he has been diagnosed with 
bipolar disorder.  Review of the evidence of record does not 
support the veteran's assertion.  There is no clinical 
evidence of record which includes a diagnosis of bipolar 
disorder.  The Board notes that private treatment records 
associated with the claims file dated from October 1995 to 
September 1996 include assessments of "BDO."  Such a 
notation does not appear to be a diagnosis of bipolar 
disorder.  However, even if the assessment of BDO is 
construed by the Board as a diagnosis of bipolar disorder, 
service connection is not warranted for the disorder.  The 
clinical records which include the assessments of BDO do not 
indicate in any way that the disorder is linked to active 
duty.  

The veteran has testified that he was informed by VA health 
care providers that he had a mental disorder which was the 
result of his service during Operation Desert Storm.  The 
Board finds, however, that such assertion, filtered as it 
(is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

The Board notes that the veteran was diagnosed with major 
depression and anxiety disorder at the time of the VA 
examination conducted in December 1993.  The Board further 
notes, however, that service connection was denied for those 
disorders in August 1994.  

As there is no competent evidence of record linking an 
acquired psychiatric disorder much less a bipolar disorder to 
active duty on any basis, the claim of entitlement to service 
connection must be denied as not well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has an acquired psychiatric disorder as a result of 
active duty is the veteran's own allegations.  The veteran, 
however, is a lay person.  As reported above, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's assertion that he has an acquired psychiatric 
disorder as a result any incident of active duty is clearly 
beyond his competence to make.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

As the veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).  The 
Board notes the veteran has reported that he received 
treatment at a VA facility in Tuskegee, Alabama.  The Board 
further notes, that the RO and the veteran were both informed 
that the Tuskegee treatment records were transferred to the 
VAMC in Montgomery, Alabama.  Treatment records from the VA 
facility in Montgomery have already been associated with the 
claims file.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder claimed as bipolar disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

